DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/396,570 filed on August 6, 2021.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s disclosure of related application information and claiming benefit of US provisional application is acknowledged.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 5-11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0084222A1 to Zimberoff et al. (hereinafter “Zimberoff”).
Regarding claims 1 and 14, Zimberoff teaches a system and the  method for tracking shipments (see paragraph 0003); comprising receiving a digital version from user using the interface as shown in figure 3F as the user enters item (asset) related information; storing the label production data in the data repository 415 (see paragraph 0058 and figure 4); generating shipment barcode containing item related information (see paragraph 0092); and transmitting shipping label information to the printer (see paragraph 0076, 0078 and 0097); determining that the item is ready for pickup (see abstract and paragraphs 0030 and 0047).  Zimberoff further teaches that the recipient is notified of the item shipment (see paragraph 0097). 
	Regarding claims 2 and 3, notifying the recipient (see paragraph 0097) is a downstream action, and the whole process is initiated when a sender ships an item (see paragraph 0046). Notifying the recipient is a communication action.
	Regarding claim 5, once barcode is created for the item, the code is scanned at each point of the routing including receipt scan (see paragraph 0048).  Each point (or location) the item is scanned may be interpreted as mapping the scanning point (or location) 
	Regarding claim 6, the machine-readable code identifies the item (see paragraph 0014).  
	Regarding claims 7 and 8, in creating shipment related codes, the user may enter information into the system including HTML pages (see paragraph 0045).
	Regarding claim 9, relying on table 3, the service type includes time-related information, for example, next day or weekend delivery).  Although it may not have been stated in explicit manner, an action will be taken if the agreed delivery is not made in the promised timeframe.   
	Regarding claim 10, the label generation engine includes API (see paragraph 0058).
	Regarding claim 11, the item includes mail piece processed by USPS (see paragraph 0013). 
	Regarding claim 15, the barcode may include receipt scan (see paragraph 0048) being generated when the item is delivered to the recipient.
	Regarding claim 16, although it is not described as an example, any item can be shipped including digital asset on a memory or flash drive.

7.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2012/0084222A1 to Zimberoff et al. in view of US 2018/0240066 A1 to Streebin et al. (hereinafter “Streebin”).  
The teachings of Zimberoff have been discussed above.  
Zimberoff, however, fails to specifically teach or fairly suggest that the sender is notified after subscribing to by web-hook.  
Streebin teaches a method and system for aggregate shipping (see abstract). And the user receives shipping data using webhook automatically (see paragraphs 0028 and 0029). 
In view of Streebin’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to employ well-known webhook application to the teachings of Zimberoff in order to notify the user automatically and in real time manner.  

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9	Claims 1, 4, 7, and 12-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, and 14 of U.S. Patent No. 11,113,657 B2 to Avidar et al. (hereinafter “657 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are almost identical.  Even if claims may be slightly different, they are not patentably distinct.   
	The limitation of claim 1 of the instant application is disclosed in claim 1 of 657 patent.  
The limitation of claim 4 of the instant application is disclosed in claim 11 of 657 patent.  
The limitation of claim 7 of the instant application is disclosed in claim 14 of 657 patent.  
The limitation of claim 12 of the instant application is disclosed in claim 1 of 657 patent.  
The limitation of claim 13 of the instant application is disclosed in claim 1 of 657 patent.  
The limitation of claim 14 of the instant application is disclosed in claim 1 of 657 patent.  
The limitation of claim 15 of the instant application is disclosed in claim 2 of 657 patent.  
The limitation of claim 16 of the instant application is disclosed in claim 1 of 657 patent.  
The limitation of claims 17-20 of the instant application is disclosed in claim 1 of 657 patent.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
July 27, 2022